United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3441
                                  ___________

Priscilla Leaks,                       *
                                       *
             Appellant,                * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Arkansas.
                                       *
Cintas Corporation,                    * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                          Submitted: March 27, 2003
                              Filed: April 3, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Priscilla Leaks appeals from the district court’s1 adverse grant of summary
judgment in her action against Cintas Corporation alleging race discrimination.
Having reviewed the record de novo and carefully considered the parties’ briefs, we
agree with the district court’s bases for granting summary judgment. See Whitley v.
Peer Review Sys., Inc., 221 F.3d 1053, 1055 (8th Cir. 2000) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-